DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 9, 10, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liljenberg US 20150059442.
As to claim 1, Liljenberg teaches “A system for detecting the presence of bubbles in a solution ([0038]; [0039]), comprising: an ultrasonic receiver receiving a pair of signals having different frequencies after passage through the solution (Figure 1, #14; [0054]); and a computing unit computing a signal value for each of the signals (Figure 1, #28), the signal value representing a defined signal property (Abstract; [0018]), comparing the signal values for the ([0090]), computing a deviation of the signal values ([0090]) from each other and/or between the signal values and the predefined reference value, and generating a bubble confirmation signal that confirms the presence of bubbles in the solution if the deviation is greater than a predefined threshold value ([0015]; [0056]; [0088]; [0098]. These citations teach that the acquired signals can be compared to other measured signals or to reference signals in order to determine the presence of bubbles/particles in the solution).”

As to claim 2, Liljenberg teaches “wherein the solution is an aqueous solution (abstract).”

As to claim 4, Liljenberg teaches “further comprising an ultrasonic transmitter generating the pair of signals (Figure 1, #14).”

As to claim 7, Liljenberg teaches “wherein the signal value is at least one of a signal amplitude, a time of flight, and a frequency at which a frequency spectrum has a maximum ([0021]; [0042]).”

As to claim 8, Liljenberg teaches “A method for detecting the presence of bubbles in a solution ([0038]; [0039]), comprising: receiving a pair of signals having different frequencies after passage through the solution (Figure 1, #14, #24; [0054]); computing a signal value for each of the signals (Figure 1, #28), the signal value representing a defined signal property; comparing the signal values for the signals with each other and/or each with a predefined ([0090]); computing a deviation of the signal values from each other and/or between the signal values and the predefined reference value ([0090]); and generating a bubble confirmation signal that confirms the presence of bubbles in the solution if the deviation is greater than a predefined threshold value ([0015]; [0056]; [0088]; [0098]. These citations teach that the acquired signals can be compared to other measured signals or to reference signals in order to determine the presence of bubbles/particles in the solution).”

As to claim 9, Liljenberg teaches “wherein the signals having different frequencies are emitted into the solution prior to receiving the signals (Figure 1, #14, #24; [0054]).”

As to claim 10, Liljenberg teaches “wherein a time of flight for each of the signals is computed and used as the signal value ([0021]; [0062]).”

As to claim 12, Liljenberg teaches “wherein an amplitude of each of the signals is computed and used as the signal value ([0067]).”

As to claim 13, Liljenberg teaches “wherein the amplitude of each of the signals is referenced using a predefined reference value for each of the signals before the comparing step ([0088] teaches the comparison of measured spectra with reference measurements. Received acoustic spectra have phase and amplitudes).”

([0088] teaches spectrums and [0054] teaches the use of different frequencies; [0101]).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liljenberg US 20150059442 in view of Scott US 20040060356.
As to claim 5, Liljenberg teaches “an ultrasonic transducer (Figure 1, #14).” Liljenberg does not teach the transmitter and receiver are combined.
Scott teaches “the ultrasonic transmitter and the ultrasonic receiver are combined (Figure 2, #62; [0052] teaches “The ultrasonic pulse propagates though the suspension, bounces off the reflector 64, and returns to the transducer 62, where some of its energy is converted to an electrical signal as the transducer now acts as a receiver”).”


As to claim 6, Scott teaches “a reflector spaced apart from and arranged opposite to the ultrasonic receiver, the reflector reflecting the pair of signals to the ultrasonic receiver (Figure 2, #64).”
It would have been obvious to one of ordinary skill in the art to have used combined the teachings of Scott with Liljenberg, This combination would ensure proper reflection, increasing accuracy.

As to claim 16, Scott teaches “a fast Fourier transformation is used for computing the frequency spectrum ([0051]).”
It would have been obvious to one of ordinary skill in the art to have used combined the teachings of Scott with Liljenberg. FFT are well known in the art and are commonly used in signal processing methods. Utilizing FFT would result in accurate data analysis. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liljenberg US 20150059442 in view of Dabak US 20200209031.
As to claim 11, Dabak teaches “an envelope is calculated for each of the signals and used for computing the time of flight ([0027]).”
.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liljenberg US 20150059442.
As to claim 15, Liljenberg teaches “a frequency at which the frequency spectrum has a maximum (Abstract teaches a spectrum meaning that it has a maximum value).”
Liljenberg does not explicitly teach “is used as the signal value.”
It would have been obvious to one of ordinary skill in the art to have used a maximum as the signal value since this maximum represents the maximum amplitude of the signal. This measured value represents the energy of the signal and can be compared to either the other measured signal amplitude or a reference in order to determine any deviations. This aids in increasing the accuracy of the measuring system.

Claims 3, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liljenberg US 20150059442 in view of Stangl US 20160238429.
As to claim 3, Liljenberg teaches an aqueous solution but does not teach that it is urea.
Stangl teaches “he aqueous solution is a urea solution ([0005]).”
It would have been obvious to one of ordinary skill in the art to have used combined the teachings of Stangl with Liljenberg. It would be obvious to use a known technique on another solution. Substituting one solution to test for another involves routine skill in the art. 
([0038]; [0039]), comprising: a system including an ultrasonic receiver receiving a pair of signals having different frequencies after passage through the solution (Figure 1, #14, #24; [0054]) and a computing unit computing a signal value for each of the signals (Figure 1, #28), the signal value representing a defined signal property, comparing the signal values for the signals with each other and/or each with a predefined reference value ([0090]), computing a deviation of the signal values from each other and/or between the signal values and the predefined reference value ([0090]), and generating a bubble confirmation signal that confirms the presence of bubbles in the solution if the deviation is greater than a predefined threshold value ([0015]; [0056]; [0088]; [0098]. These citations teach that the acquired signals can be compared to other measured signals or to reference signals in order to determine the presence of bubbles/particles in the solution).” Liljenberg teaches an aqueous solution but does not teach that it is urea
Stangl teaches “A urea sensor system for measuring a property of a urea solution in a volume ([0005]).”
It would have been obvious to one of ordinary skill in the art to have used combined the teachings of Stangl with Liljenberg. It would be obvious to use a known technique on another solution. Substituting one solution to test for another involves routine skill in the art. 

As to claim 18, Liljenberg teaches “the sensor system is used to measure a speed of sound in the urea solution ([0010], [0011] and [0014]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.